Citation Nr: 1417424	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  09-24 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence to reopen a claim for service connection for left knee arthritis has been received.

2. Entitlement to service connection for left knee disability as secondary to the service-connected disability of internal derangement, right knee, postoperative.

3. Entitlement to an increased evaluation for internal derangement, right knee, postoperative in excess of 30 percent.


REPRESENTATION

Appellant represented by:	Carl S. Pittman, attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2008 and May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran provided testimony at a September 2013 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Virtual VA claims file.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. In a November 2007 rating decision, the RO denied service connection for left knee arthritis; the Veteran did not appeal this decision.  New and material evidence was not received within one year of notification.

2.  The evidence received since the November 2007 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The November 2007 rating decision that denied service connection for left knee arthritis is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The evidence received subsequent to the November 2007 rating decision is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to assist the Veteran in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Given the favorable disposition of the Veteran's request to reopen, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

II. New and material evidence

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).  If such new and material evidence had been submitted and had not been acted upon, a claim could still be pending until a decision had been made on that evidence. See 38 C.F.R. § 3.160(c) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); see also Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him."). 

To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim. Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis. Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence has been submitted is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

III. Analysis

Service connection for left knee arthritis was denied in a November 2007 rating decision.  At the time of the November 2007 rating decision, the record included the claim, service treatment records, and post-service treatment records.  The record did not contain a diagnosis of a left knee disability or a nexus to service.

The relevant evidence received since the November 2007 rating decision includes December 2011 and March 2013 VA examination reports.  In particular, the VA examination reports include a diagnosis of left knee arthritis, an unestablished element of the Veteran's original claim.  The March 2013 VA examination report addresses a necessary element of the claim for service connection not present at the time of the RO's initial decision, a link between the current disability and service.

At the time of the last rating decision, there was no evidence of a diagnosis of a left knee disability, and no accepted evidence of a nexus to service.  Since the last determination, the evidence obtained includes a diagnosis of a left knee disability and a medical opinion addressing secondary service connection.  Based upon the evidence that previously existed, such evidence may cure one of the prior evidentiary defects.  Accordingly, the application to reopen the claim for service connection for back disorder is reopened.


ORDER

The application to reopen the claim for service connection for left knee arthritis is granted.

REMAND

In light of the reopening and upon preliminary review of the record, the Board finds that further development is necessary prior to adjudication of the Veteran's claims.

The March 2013 VA examination report reflects that the Veteran has been diagnosed as having a current left knee disability, arthritis.  The examiner who conducted the examination opined that this disability was less likely than not proximately due to or the result of the Veteran's service-connected right knee disability.

The March 2013 opinion is inadequate because it is limited to whether the Veteran's left knee disability was caused by his service-connected right knee disability; however, service connection may also be granted for a disability that is aggravated by a service-connected disability and no opinion was provided as to any possible aggravation. 38 C.F.R. § 3.310.  Moreover, the VA examiner does not provide any supporting rationale for the opinion provided. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

A remand is also necessary to obtain records from an examination by Dr. Pinchback of Montgomery, Alabama as referenced in the March 2013 VA examination report.  At the Veteran's Board hearing, his attorney identified the existence of a private consultation report from Dr. W.L., Jr. for bilateral knee replacements dated February 2013.  On remand the RO/AMC should request the Veteran to fill out the proper authorization form so that Dr. W.L.'s records may be obtained.  Any additional VA or private treatment records that are potentially relevant should be obtained on remand. See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all available VA and non-VA treatment records are obtained, to include records from Dr. Pinchback of Montgomery, Alabama and a February 2013 consultation report from Dr. W.L., Jr. for the bilateral knees. 

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on her own and submit them to the RO.

2.  The RO/AMC should obtain a medical opinion from an appropriate VA examiner.  The examiner must review the entire claims folder.  The examiner should identify any diagnosed left knee disabilities based on the available evidence of record.  The examiner should address the following:

Is it at least as likely as not that that any identified left knee disability is either proximately due to, or alternatively, permanently aggravated by the Veteran's service-connected right knee disability.  If it is determined that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the Veteran's left knee disability before the onset of aggravation.

3.  Readjudicate the claims on appeal.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



